Title: [Diary entry: 23 April 1785]
From: Washington, George
To: 

Saturday 23rd. Mercury at 60 in the Morning—68 at Noon and 71 at Night. Wind fresh all day from the South West & weather clear and warm. Vegetation much quickened. Sowed all the Orchard grass Seed I had remaining of my first Stock on part of the ground which was sowed on thursday with Barley. Rolled it. Sent to Alexandria for another parcel which had just arrived for me from Philadelphia, and brought it home  Bushels. Sowed three Rows of the Holly Berries next the row of shell bark Hickory Nutt; leaving 2 feet space between the Nutts and the Berries, & 18 Inches betwn. the rows of Berries—sticking a stake down at both ends of each row. Rid to the Fishing Landing at the Ferry, and all over my Wheat field there. Found the Wheat in general good—in places greatly destroyed by the Winters frost, but some of it, by fibres wch. had retained a little footing in the ground, beginning to vegetate feebly. Whether it can recover so much as to produce Wheat remains to be tried. From here rid to my Plantation on Dogue run, & examined that Wheat, & perceived that it had sustained greater injury than that at the Ferry had done—being in places entirely destroyed & the ground generally, not so well covered. No appearances of any of the Clover, or Orchard grass seed of the first sowing (now the 9th. day) coming up—which affords cause to apprehend defect in them—especially the first. The Sassafras buds had perfectly displayed but the numerous flowers within had not opened. The Dogwood buttons were just beginning to open as the Redwood (or bud) blossom for though they had appeared several days the blossoms had not expanded. The Peach Trees were now full in bloom and the apples, Pears, and Cherries pretty full of young leaf. Mr. John Lewis & his Brother Lawrence came down from Abingdon in my Barge before Dinner.